Name: Commission Regulation (EC) No 2560/94 of 20 October 1994 re-establishing the levying of customs duties on certain textile products originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 272/6 Official Journal of the European Communities 22. 10 . 94 COMMISSION REGULATION (EC) No 2560/94 of 20 October 1994 re-establishing the levying of customs duties on certain textile products originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings heve been reached at Community level ; Whereas, in respect of products of the order Nos indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question, originating in India : Order No Ceiling Date 40.0170 40 500 pieces 29 . 8 . 1994 40.0210 281 000 pieces 8 . 9 . 1994 40.0220 324,5 tonnes 5. 9 . 1994 40.0330 121 tonnes 5. 9 . 1994 40.0420 37,5 tonnes 27. 9 . 1994 40.0760 84,5 tonnes 16. 8 . 1994 40.0880 4 tonnes 29 . 8 . 1994 40.0990 37,5 tonnes 16. 8 . 1994 40.1010 4 tonnes 19 . 8 . 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 25 October 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 39 . 2) OJ No L 338, 31 . 12. 1993, p . 22. 22. 10 . 94 No L 272/7Official Journal of the European Communities Order No Category (Unit) CN-code Description 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister jackets and 6203 32 90 blazers, other than knitted or crocheted, of wool, of 6203 33 90 cotton or of man-made fibres 6203 39 19 40.0210 21 ex 6201 1210 Parkas, anoraks, windcheaters, waister jackets and ex 6201 12 90 the like, other than knitted or crocheted, of wool , of ex 6201 13 10 cotton or of man-made fibres : ex 6201 13 90 Upper parts of tracksuits with lining, other than of 6201 91 00 category 16 or 29, of cotton or of man-made fibres 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 621 1 33 41 621 1 42 41 621 1 43 41 40.0220 22 5508 10 11 Yarn of staple or waste synthetic, fibres not put up 5508 10 19 for retail sale 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 4210 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0330 33 5407 20 11 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow 6305 31 91 woven fabrics) and tufted textile fabrics of wool, of 6305 31 99 cotton or of man-made textile fibres No L 272/8 Official Journal of the European Communities 22. 10 . 94 Order No Category (Unit) CN-code Description 40.0420 42 5401 20 10 Yarn of atificial fibres ; yarn of artificial filaments, not put up for retail sale, other than single yarn of 5403 10 00 viscose rayon untwisted or with a twist of not more 5403 20 10 than 250 turns per metre and single non-textured 5403 20 90 yarn of cellulose acetate ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 40.0760 76 6203 22 10 Men's or boys' industrial or occupational clothing : 6203 23 10 other than knitted or crocheted ; women's or girls' 6203 29 1 1 aprons, smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or 6203 33 10 crocheted 6203 39 11 6203 42 11 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 3210 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 40.0880 88 ex 6209 10 00 Stockings, socks and sockettes, not knitted or ex 6209 20 00 crocheted, other clothing accessories, other than for ex 6209 30 00 babies or crocheted ex 6209 90 00 621710 00 6217 90 00 40.0990 99 5901 10 00 Textile fabrics coated with gus or amylaceous 5901 90 00 substances, of a kind used for the outer covers of books and the like, tracing cloth, prepared painting canvas, buckram and similar stiffened textile fabrics of a kind used for hat foundations 5904 10 00 Linoleum, whether or not cut to shape ; floor 5904 91 10 coverings consisting of a coating or of coverings 5904 91 90 applied on a textile backing, whether or not cut to 5904 92 00 shape 5906 10 10 Rubberized textile fabrics, not knitted or crocheted, 5906 10 90 excluding those for tyres 5906 99 10 5906 99 90 5907 00 00 Textile fabrics otherwise impregnated or coated, painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 22. 10 . 94 Official Journal of the European Communities No L 272/9 Order No Category (Unit) CN-code Description 40.1010 101 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1994. For the Commission Christiane SCRIVENER Member of the Commission